        Case 6:20-cv-00576-ADA Document 9 Filed 07/10/20 Page 1 of 3
        Case 6:20-cv-00576-ADA Document                    7
                                          Filed 06/30/20 Page L oI2

                        a   Civil Action



                         UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF TEXAS

WSOU INVESTMENTS LLC,
PIaintiff

       V.                                                  Civil Action No. 6:20-CV-00576-ADA

GOOGLE LLC,
Defendant



                                           SUMMONS IN A CIVIL ACTION

     Google LLC
     c/o Corporation Servlce Company
     2ll East 7th Street, Sutte 620
     Austin, Texas 78701

   A lawsuit has been filed against you.

    Within 2l davs after service of this summons on vou (not counting the day you received it) -- or 60 days
if vou are the Uiited States or a United States Aseniy, or an office oi employe-e of the United States described
in?ed. R. Civ. P. 12 (a)(2) or (3) -- you must se-rve irn the plaintiff an answ-er to the attached complaint or a
motion under Rule l2 6f tire Ficieral Rules of Civil Proceduie. The answer or motion must be served on the
plaintiff or plaintiff s attorney, whose name and address are:



                              James L. Etheridge
                              Etheridse Law Group, PLLC
                                                   suite   I 2o - 324
                              331?,ff:$**ifi*"
  If you fail to respond, judgment by default will be entered against you for the relief demanded in the
complaint. You also must file your answer or motion with the court.




  JEANNETTE J. CLACK
  CLERK OF COURT
  s/LEIGH ANNE DIAZ
  DEPUTY CLERK
                                                                        ISSUED ON 2020-0S-30 16:30:22
            Case 6:20-cv-00576-ADA Document 9 Filed 07/10/20 Page 2 of 3
             Case 6:20-cv-00576-ADA Document 7 Filed 06/30/20 Page 2 of 2
AO 440 (Rev. 06/12) Summons in   a   Civll Action   (Pase 2)


Civil Action No. 6:20-CV-00576-ADA

                                                               PROOF OF SERVICE
              (fhis section should not                be   filed with the court unless required by Fed. R. Civ. P. 4(1))

     This summons for (name of individual and title, if any)
was received by me on(date)-.

  ffi   I personally served the summons on the individual at (place)
                                                                  on (date)                                           ;or

  il:




  f:
        designatedbylawtoacceptserviceofprocessonbehalfof(nameoforganization)-
                                                                                          on(date)                     ;or

  a     I returned the summons unexecuted because                                                                          ;or

  m     Other (specify):




I declare under penalty that this information tr                   r*.;*     r|)or'
Date:
                                                                           *O*d
                                                                            ,,"*
                                                                                               Server's slgnature




                                                                                             Printed name and title



        -
                                                                                                Server's Address


Additional information regarding attempted sevice, etc:
                          Case 6:20-cv-00576-ADA Document 9 Filed 07/10/20 Page 3 of 3




                                                        AFFIDAVIT OF SERVICE

                                                UNITED STATES DISTRICT COURT
                                                     Western Distdct of Texas

          Case Numben 6:20-CV-576

          Plaintiff:
         WSOU INVESTMENTS, LLC dlb/a BRAZOS LICENSING AND
         DEVELOPMENT,
          vs.
          Defendant:
          GOOGLE LLC

          Recefved these papers on the 7th day of July, 2O2O sl7:30 am to be served on GOOGLE LLG care of its
          Regfstered Agent, CORPORATION SERVICE COMPAIIY, 2118.7th Street, Sulte 620, Austln, Travis Gounty'
          TX 78701.

          l, Thomas Kroll, being duly   sllom, depose and say that on the 7th day of July' 2020 al10:00 am' l:

          hand deltuered to GOOGLE LLG a true copy of this Summons in a Civil Action together with Original Complalnt
          for Patent Infringement and Jury Trial llemanded, by delivering to lts Reglstered Agent, CORPORATION
          SERVfCE COMPANY, by and thrcugh its designated agent, SAMANTHA GUERRA, at ttre address ot:211 E Tth
          Street, Sulte 620, Austin, Travis County, TX 78701, having first endorsed upon such copy ofsuch process the
          date of delivery.



          I certi! that I am approved by the Judicial Branch Certification Commission, Mlsc. Docket No. 05-9122 under rule
          103, 5-01 , and 501 .7 of the TRCP to deliver citrations and other notlces from any Distric't, County and Justice Courts
          in and foi the State of Texas. I am competent to make this oath; I am not less than 18 yearc of age, I am not a party
          to the above-referenced cause, I have not been convicted of a felony or a crime of moral turpitude, and I am not
          interested in the outcome of the above-roforenced cause.




          Subscribed and Swom to beforc me on the 7th day of
          July,2020 bythe affiantwho is personally known to me.



                                                                                   Our Job Serial Numben THP-2020003535
                                                                                   Ref:188-0432


o(5'i'Y.?-      Helen Broussard            Copyrlghto 1992-2020 Oal6bas. S€rvi6, lna - Pmess Scrvr/8 ToolbqVS.lk
il.C> tj       lvly CommF$on Exprres
9..4\,,9       1110d,t2023
               tD   No   130429927
 "rl.;';'id'
                                                                                                        ilt il il lt llllllllllllllll I ll I lll ll   lll
